SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 17, 2015 Layne Christensen Company (Exact Name of Registrant as Specified in Charter) Delaware 001-34195 48-0920712 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1800 Hughes Landing Boulevard, Ste. 700 The Woodlands, TX 77380 (Address of Principal Executive Offices) (281) 475-2600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Effective upon the closing of the sale of the Geoconstruction business segment of Layne Christensen Company (the "Company") on August 17, 2015, the Company's existing asset-based credit facility was amended to, among other things: · Reduce Total Commitments: The maximum amount that may be borrowed under the asset-based credit facility was reduced from $135.0 million to $100.0 million. · Eliminate the $15.0 million "Availability Block": Previously the maximum amount that could be borrowed under the asset-based credit facility was reduced by the Availability Block until Layne had delivered to the agent under the asset-based facility financial statements and a compliance certificate for any fiscal quarter commencing after March 2, 2015, demonstrating, for such fiscal quarter and for the immediately preceding fiscal quarter, a Consolidated Fixed Charge Coverage Ratio (as defined in the asset-based credit facility) of at least 1.00 to 1.00 for four consecutive quarters ending with such fiscal quarters. · Reduce Minimum Excess Availability: The dollar amount of Excess Availability (as defined in the asset-based credit facility) that must be maintained in order to avoid a Cash Dominion Period and a Covenant Compliance Period (each as defined in the asset-based credit facility) was reduced from $25.0 million to $17.5 million. · Revise Borrowing Base: The manner in which the Borrowing Base under the asset-based credit facility is calculated was revised as follows: o 80% of book value of eligible billed accounts receivable, plus o equipment availability, minus o the equipment reserve, minus o any additional reserves established from time to time by the co-collateral agents.
